Mr. Justice Scott, Mr. Justice Sheldon, and Mr. Justice Ckaig, dissenting: We concur in the reversal of the judgment, but not in the opinion of the majority of the court. The 2d instruction was as follows: “If the jury find for the plaintiff, they are instructed that, in addition to the actual damages to which the plaintiff is entitled, the jury may give her what is called exemplary damages, to any amount not exceeding the sum of two hundred dollars.” We do not regard this, or the 1st instruction for the plaintiff, as justly open to the criticism, that they inform the jury that exemplary damages may be given, without proof of actual damage. And if they admitted of any doubt in that respect, it must have been fully removed by plaintiff’s 9th instruction, as follows: “ The court instructs the jury, that they can not assess any exemplary damages, unless they first find that the plaintiff has sustained actual damages, under the proof and instructions of the court.” We agree that, where there is but anguish or pain of mind suffered, and nothing more, they do not constitute a cause of action. That was the decision in the Ohio case cited. But where a cause of action, in other respects, is shown, we are not prepared to say, that mental suffering, produced in consequence of the intoxication of a husband or father, might not be' considered, upon the question of exemplary damages. And so, too, upon that question, the facts mentioned in defendant’s 12th instruction, refused, might properly have been taken into consideration.